Exhibit 10.39




IN ACCORDANCE WITH ITEM 601(b) OF REGULATION S-K, CERTAIN IDENTIFIED INFORMATION
(THE “CONFIDENTIAL INFORMATION”) HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT
IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF
PUBLICLY DISCLOSED. THE CONFIDENTIAL INFORMATION IS DENOTED HEREIN BY [*****].


AMENDMENT NO. 3 TO THE NONEXCLUSIVE
VALUE ADDED DISTRIBUTOR AGREEMENT


This Amendment No. 3 (“Amendment No. 3") to the Nonexclusive Value Added
Distributor Agreement, as amended ("Agreement''), by and between Cisco Systems,
Inc. ("Cisco"), a California corporation having Its principal place of business
at 170 West Tasman Drive, San Jose, CA, 95134, and ScanSource, Inc.
("Distributor"), a South Carolina corporation with a place of business at 6
Logue Court, Greenville, South Carolina, 29615, is effective as of the date last
signed below ("Amendment Effective Date”). All capitalized terms contained
herein shall have the same meaning as the terms defined in the Agreement unless
specifically modified in this Amendment.


WHEREAS, Cisco and Distributor have previously entered into the Agreement dated
January 22, 2007, and


WHEREAS, Cisco and Distributor wish to renew and update certain terms and
conditions in the Agreement regarding payment; and,


NOW WHEREFORE, the parties agree to further amend the Agreement as follows:


1.The Term of the Agreement is hereby extended to January 20, 2012 unless sooner
terminated as provided for in the Agreement. If the Agreement expired prior to
the Amendment Effective Date, any orders received and Products and Services
purchased between the date of expiration and the Amendment Effective Date shall
be in all respects deemed made under the Agreement as in effect prior to this
Amendment. The parties further agree that if Distributor places Purchase Orders
after the expiration of the Agreement, and Cisco accepts such Purchase Orders,
then any such Purchase Orders shall be governed by the terms and conditions of
the Agreement; provided, however that acceptance by Cisco of any Purchase Order
placed after the Agreement has expired will not be considered as an extension of
the term of the Agreement nor a renewal thereof. Notwithstanding Cisco’s right
to extend the term of the Agreement, each party acknowledges that the Agreement
shall always be interpreted as being limited in duration to a definite term and
that the other party has made no commitments whatsoever regarding the renewal of
the Agreement beyond those expressly agreed in writing.


2.    Section 6.0 ("Payment") of the Agreement is modified by adding the
following new Section 6.7:
6.7 [*****]


3.Section 12 ("Inventory Balance") is deleted in its entirety and hereby
replaced with the following:


12.0 INVENTORY BALANCE


12.1    Distributor shall have the option to return to Cisco, for credit, up
[*****] of the dollar value of Products from the Wholesale Price List (or, if no
Wholesale Price Lists exists for Distributor's Territory, then the applicable
price list)
shipped to Distributor, net of credits, less returns to Cisco, in the preceding
[*****] period (the "Balancing Cap") of the
preceding Cisco fiscal quarter. The above-referenced cap shall be determined
based on all Product purchases made under
this Agreement. The responsibility to manage the Balancing Cap shall rest solely
upon Distributor. Distributor shall be
entitled to return Product once per quarter, provided such returns do not exceed
the Balancing Cap. "Dead on Arrival"
and Obsolete Products returned pursuant to Section 13 of this Agreement shall be
excluded from calculation of the
Balancing Cap. Cisco shall credit Distributor's account in the amount of the
price paid by Distributor therefore, less any
price protection credits issued to Distributor related to the Product returned
(the "Return Credit").


12.2    For all returns made pursuant to this Section 12, the following
requirements must be met by Distributor:


12.2.1    [*****]


12.2.2    [*****]







--------------------------------------------------------------------------------

Exhibit 10.39


12.2.3    Distributor shall bear all shipping and handling charges to the Cisco
designated site set forth ln Cisco’s published Return Materials Authorization
("RMA”) Policy for Product returned for credit;


12.2.4    Distributor shall obtain an RMA number prior to returning any Product
to Cisco. Distributor shall follow Cisco’s then-current RMA process; and


12.2.5    Distributor reports must be provided to Cisco In accordance with the
terms of this Agreement.


4.0    Section 21.0 ("Compliance with Laws") is hereby deleted in its entirety
and replaced with the following:


21.0    COMPLIANCE WITH LAWS, INCLUDING ANTI-CORRUPTIONLAWS


21.1    In connection with the sale or distribution of Cisco Products or
Services, or otherwise in carrying out its obligations under this Agreement,
Distributor represents and warrants the following:


(a)    Distributor will comply with all country, federal, state and local laws,
ordinances, codes, regulations, rules, policies and procedures, Including,
without limitation, all anti-corruption laws, Including, the U.S. Foreign
Corrupt Practices Act (Applicable Laws). Distributor can find more information
about the Foreign Corrupt Practices Act at the following URL:
http://www.usdoj.gov/criminal/fraud/docs/dojdocb.html, or by contacting
publicsectorcompllance@cisco.com.


(b)    Distributor shall not take any action or permit or authorize any action
in violation of the Applicable Laws;


(c)    Distributor will not use money or other consideration paid by Cisco (and
Distributor will not use its own money on Cisco's behalf) for any unlawful
purposes, including any purposes violating Applicable Laws, such as direct or
indirect payments, for the purpose of assisting Cisco in obtaining or retaining
business, to any of the following:


(i)
Government officials (including any person holding an executive, legislative,
judicial or administrative office, whether elected or appointed, or of any
public international organization, such as the United Nations or World Bank, or
any person acting in any official capacity for or on behalf of such government,
public enterprise or state-owned business);

(ii)
Political parties or party officials;

(iii)
Candidates for political office; or

(iii)
Any person, while knowing that all or a portion of such money or thing of value
will be offered, given or promised, directly or indirectly to any of the above
identified persons or organizations.



(d)    Distributor remains responsible for undertaking appropriate and
reasonable measures to ensure that its own relevant subcontractors, consultants,
agents or representatives who interact with government­ affiliated organizations
comply with applicable anti-corruption laws;


(e)    Distributor's key personnel who directly support Cisco's account have or
will have completed training (provided by Distributor, Cisco Cisco's on-line
anti-corruption training is available in numerous languages and is free of
charge for up to five of Distributor’s personnel at
http://corpedia.com/clients/cisco/pre_reg.asp?lid-300446001., or another third
party) on compliance with applicable anti-corruption laws within the past 12
months (from the date when this Agreement becomes effective);


(f)    Distributor's record-keeping obligations, set forth In the "Audit"
provision herein, shall apply equally to Distributor's representations and
warranties In this section, Cisco's audit rights, as set forth herein, and
Distributor's compliance with the Applicable Laws;


(g)    In no event shall Cisco be obligated under this Agreement to take any
action or omit to take any action that Cisco believes, in good faith, would
cause it to be In violation of any laws of the Territory(ies) identified in this
Agreement or the Applicable Laws;


(h)    Distributor Is unaware of any of Its directors, officers or employees
serving as government officials or employees (at any level of government);


(i)    The directors, officers and employees of Distributor's business are not
employees of Cisco (Including any of Its affiliated companies);





--------------------------------------------------------------------------------

Exhibit 10.39




(j)    Neither Distributor nor, to Distributor's knowledge, any of its directors
or officers have been formally charged with, convicted of, or plead guilty to,
any offense involving fraud or corruption;


(k)    Distributor, its directors and officers have not been listed by any
government or public agency (such as the United Nations or World Bank) as
debarred, suspended, or proposed for suspension or debarment or otherwise
ineligible for government procurement programs;


(l)    Distributor has not offered to pay, nor has Distributor paid, nor will
Distributor pay, any political contributions to any person or entity on behalf
of Cisco;


(m)    If Distributor is a non-governmental entity, it will notify Cisco In
writing lf any of its owners, partners, principals, officers, or employees are
or become, during the term of this Agreement, officials, officers or
representatives of any government, political party or candidate for political
office outside the United States and are responsible for a decision regarding
obtaining or retaining business for Cisco Products or Services by such
government. Distributor will also promptly inform Cisco if any other portion of
the statements set forth in subsections (g) through (k) above changes.


(n)    Notwithstanding any other provision in this Agreement, Cisco may
terminate this Agreement immediately upon written notice if Distributor breaches
any of the representations and warranties set forth in this section.


(o)    Distributor can report to Cisco any concerns it may have regarding any
business practices by emailing ethics@cisco.com, or by calling Cisco's Helpline
toll free number In North America 1- 877-571-1700 or worldwide number (reverse
calling charges to Cisco) 001-770-776-5611. Contact ethics@cisco.com for other
Cisco) 001-770-776-5611. Contact ethics@cisco.com for other available regional
hotline numbers;


(p)    Distributor has read Cisco's "Compliance with Global Anticorruption Laws
by Cisco' Partners", published at http://www.cisco.com/legal/anti
corruption.html.


5.0    All capitalized terms not defined in this Amendment No. 3 shall have the
meaning assigned to them in the Agreement. In the event of conflict between the
terms of this Amendment No. 3 and the Agreement, the terms of this Amendment No.
3 shall prevail. All other terms and conditions of the Agreement remain
unchanged.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed as of the Effective Date.


Cisco Systems, Inc.                ScanSource, Inc.




BY: /s/ S.K. Vereschagin            BY: /s/ Jeffry E. Yelton        
(Authorized Signature)             (Authorized Signature)


NAME: S.K. Vereschagin            NAME: Jeff Yelton        


TITLE: Director, Finance            TITLE: President POS/Barocoding    


DATE: 8/4/10                DATE:     7-29-10        





















